Citation Nr: 0314647	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  97-00 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from May 1986 to March 1988.  
He also had service with the Texas Army National Guard from 
November 1988 to February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
that denied the above claim.  A notice of disagreement was 
received in April 1996.  The RO issued a statement of the 
case later that same month, and the veteran submitted a 
statement, which is accepted as a substantive appeal, in May 
1996.  See VA Form 21-3148, received on May 9, 1996.  


FINDING OF FACT

The veteran is currently diagnosed as having post-traumatic 
headaches that have been attributed to an in-service head 
injury.


CONCLUSION OF LAW

Headaches were incurred as a result of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify and assist.  See 38 U.S.C.A. § 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159 (2002).  Based on the favorable 
decision discussed below, any failure in VA's duty to notify 
and assist the veteran regarding his claim is moot.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran maintains that he suffered  an injury to the head 
in November 1989 while he was in the National Guard, 
resulting in headaches.  He said that he was hit in the head 
by a towing hook.  He reported he was treated and given 
medication and that since then he has experienced headaches.

Outpatient military treatment records pertaining disclose 
that on November 20, 1989, the veteran was seen for 
complaints of pain around the temple area, following an 
injury to the head 5 days previously while working with a 
crane on duty.  A diagnosis of vascular headaches was made.  
Additional diagnoses included chronic tension headaches due 
to stress and temporomandibular joint (TMJ) disease.  These 
records were submitted by the veteran.    

Also of record is a June 1991 medical statement from a 
neurologist at the Darnall Army Community Hospital.  The 
doctor indicated that since November 1991, he had been caring 
for the veteran.  (It appears that this date is a typo, and 
it is more likely that November 1989 was actually meant).  
The doctor stated that the veteran's diagnoses included 
chronic post-traumatic tension headaches, since suffering 
from a mild concussion on November 15, 1989, at Fort Hood 
while on active duty with the National Guard.  

Private medical records dated from 1989 to 1994 include an 
October 1991 entry at which time the veteran complained of 
chronic tension headaches since sustaining a head injury in 
November 1989.  A diagnosis of tension headaches was made.  

In August 1996, a military comrade submitted a statement 
indicating that he personally witnessed the veteran's 1989 
head injury during active duty in the National Guard.

A VA examination was conducted in April 1998, at which time 
the veteran gave a history of a head injury in November 1989, 
resulting in daily headaches since then.  A history of TMJ 
since 12 years old was also noted.  Diagnoses of chronic 
daily headache with tension-type character and suggestion of 
a vascular component and TMJ disease on the right side were 
made.  The examiner noted the veteran's history of a head 
injury in 1989 followed by headaches, and observed that this 
headache was different from the pre-existing TMJ, but could 
not determine if the headaches were the result of head 
trauma.  

Adjudication of this case is complicated by the fact that 
attempts to verify the veteran's active National Guard duty 
and to obtain his National Guard records from official 
sources have been unsuccessful.  The only available evidence 
bearing on the matter of the veteran's National Guard duty 
status in November 1989 consists of a medical statement from 
a neurologist at a military hospital, which attests to both 
the occurrence of a head injury in November 1989 and 
indicates that the veteran was on active duty at that time, 
as well as the August 1996 statement from the veteran's 
fellow service member.  Clinical records submitted by the 
veteran himself dated in November 1989 also reference a head 
injury and headaches incurred during duty.  Accordingly, the 
best available evidence indicates that the veteran sustained 
a head injury in November 1989 and that he was on active 
National Guard duty at that time.

Since the incurrence of a claimed injury during active 
National Guard duty has been established, the Board's 
analysis must then turn to the remaining issues, which are, 
first, the presence of a current disability, and, second, a 
nexus, or link, between the currently claimed headaches and 
service.  

Findings made during an April 1998 VA examination establish a 
current diagnosis of headaches.  The veteran's headaches have 
been variously described as tension, vascular, and those 
related to TMJ.   The VA examiner addressed the matter of an 
etiological nexus, but could not determine whether the 
headaches resulted from the reported head trauma.  This 
examiner could not provide a conclusive opinion either in 
favor or against the veteran's claim.  

The record also includes the June 1991 opinion of a 
neurologist diagnosing post-traumatic headaches and 
etiologically linking the veteran's reported November 1989 
head injury and his subsequently manifested headaches.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions).  
 
Weighing the evidence both against the veteran's claim and 
favoring his claim, the Board finds that the evidence is, at 
the very least, in equipoise.  Accordingly, the veteran is 
entitled to the application of the benefit of the doubt, see 
38 U.S.C.A. § 5107(b), and the Board finds that he incurred 
headaches as a result of his active service.  


ORDER

Service connection for headaches is granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

